DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/14/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6-8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the phrase “nominal thickness”.  “Nominal” is defined in the Specification as referring “to a desired, or target, value of a characteristic or parameter for a component or a process operation, set during the design phase of a product or a process, together with a range of values above and/or below the desired value” ([0016]).  “Nominal” is defined in the dictionary as “existing or being something in name or form only” or “insignificant” (Webster’s Online Dictionary).  Considering these nebulous definitions, it is unclear to the examiner what is meant by “nominal thickness”.  For the purposes of examination, the examiner interprets “nominal thickness” as - - thickness - -.  However, appropriate correction and/or clarification is requested.  
Claims 6-8 and 14-15 each recite the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary).  The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. 
Examiner notes the Specification indicates that “about” can indicate values that varies within 5% of a target value in some embodiments ([0016]). However, it is unclear which embodiments are those (“some”) in which “about” indicates a value within 5% of a target. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie et al. (U.S. 2013/0196516; “Lavoie”).
Regarding claim 11, Lavoie discloses a method, comprising: 
Flowing a first precursor into a deposition chamber (220, Fig. 2) ([0048]); 
Performing a first ultraviolet (UV) radiation process on the first precursor, the first UV radiation process comprising a first wavelength ([0051], [0039]; “UV light source may emit light or one or more wavelengths chosen to excite one or more reactants”); 
Performing a first purging process (260A, Fig. 2) in the deposition chamber to remove at least a portion of the first precursor ([0049]); 
Flowing a second precursor into the deposition chamber (240A, Fig. 2) ([0050]); 
Performing a second UV radiation process on the second precursor, the second UV radiation process comprising a second wavelength different from the first wavelength ([0051], [0039]; “UV light source may emit light or one or more wavelengths chosen to excite one or more reactants”); and 
Purging the deposition chamber to remove at least a portion of the second precursor (270A, Fig. 2).
Regarding claim 12, Lavoie discloses performing the first UV radiation process ([0051], [0039]) comprises providing UV radiation without activating plasma in the deposition chamber ([0043]; “Any of these treatments may be performed alone”).
Regarding claim 13, Lavoie discloses performing the first UV radiation process comprises activating a photoactive group of the first precursor ([0051], [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald et al. (U.S. 2011/0147831 A1; “Steigerwald”) in view of Yeh et al. (U.S. 2017/0044667 A1; “Yeh”).
Regarding claims 1 and 3-4, Steigerwald discloses a method comprising: 
Forming an opening (107a, Fig. 1C) in a semiconductor structure ([0014]); and
Depositing a metal layer (110, Fig. 1E) in the opening, wherein the depositing comprises: performing one or more deposition cycles (“atomic layer deposition”, [0016]).
Yet, Steigerwald does not disclose details of each deposition cycle.  However, Yeh discloses a deposition cycle of an atomic layer deposition (ALD) process comprising flowing a first precursor (“first gas” in first, and subsequently odd-numbered cycles) into a deposition chamber, performing a first treatment (ultraviolet (UV) radiation process) on the first precursor (UV radiation process in the odd-numbered cycles), and flowing a second precursor into the deposition chamber (“first gas” in second, and subsequently even-numbered cycles), and performing a second treatment (UV radiation process) on the second precursor (UV radiation process in the even-numbered cycles) ([0047]).  This has the advantage of improving the ALD deposition process by increasing reactivity of the first precursor.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Steigerwald with each cycle comprising flowing a precursor into a deposition chamber and performing an ultraviolet (UV) radiation process on the precursor, as taught by Yeh so as to improve the ALD process of the metal layer.
Regarding claim 2, Steigerwald discloses the metal layer is deposited by an ALD process comprising one or more deposition cycles ([0016]).  Yeh discloses performing one or more deposition cycles comprises repeating the deposition cycle to deposit a nominal thickness ([0047], [0005]).
Regarding claim 8, Yeh discloses the UV radiation process is performed for a time period between 0.1 ms and 120 s ([0015]).
Regarding claim 10, Steigerwald discloses depositing a work function layer (108, 109, Fig. 1D) in the opening prior to forming the metal layer ([0015]).
Regarding claim 16, Steigerwald discloses a method comprising: 
Depositing a work function layer (108, 109, Fig. 1D) ([0015]);
Depositing a metal layer (110, Fig. 1E) on the work function layer, wherein the the depositing comprises: performing one or more deposition cycles (“atomic layer deposition”, [0016]).
Yet, Steigerwald does not disclose details of each deposition cycle.  However, Yeh discloses a deposition cycle of an atomic layer deposition (ALD) process comprising flowing a first precursor (“first gas” in first, and subsequently odd-numbered cycles) into a deposition chamber, performing a first ultraviolet (UV radiation process on the first precursor (UV radiation process in the odd-numbered cycles), and flowing a second precursor into the deposition chamber (“first gas” in second, and subsequently even-numbered cycles), and performing a second UV radiation process on the second precursor (UV radiation process in the even-numbered cycles) ([0047]).  This has the advantage of improving the ALD deposition process by increasing reactivity of the first precursor.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Steigerwald with each cycle comprising flowing a precursor into a deposition chamber and performing an ultraviolet (UV) radiation process on the precursor, as taught by Yeh so as to improve the ALD process of the metal layer.
Regarding claim 17, Yeh discloses performing the [first] UV radiation process comprises providing UV radiation without activating plasma in the deposition chamber ([0044]-[0048]).
Regarding claim 18, Yeh discloses performing the [first] UV radiation process comprises activating a photoactive group of the first precursor ([0010]).

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigerwald et al. (U.S. 2011/0147831 A1; “Steigerwald”) in view of Cooper et al. (U.S. 2018/0122687 A1).
Regarding claims 1 and 9, Steigerwald discloses a method comprising: 
Forming an opening (107a, Fig. 1C) in a semiconductor structure ([0014]); and
Depositing a metal layer (110, Fig. 1E) in the opening, wherein the depositing comprises: performing one or more deposition cycles (“atomic layer deposition”, [0016]).
Yet, Steigerwald does not disclose details of each deposition cycle.  However, Cooper discloses forming a metal layer by a deposition cycle (within ALD) comprising flowing a first precursor (“precursor”) ([0088]-[0089]), flowing a second precursor (“reducing agent”) ([0090]) and performing treatments (application of energy) on the first precursor and second precursor ([0092]) so as to induce a reaction to form the metal layer and improve the ALD process.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the invention of Steigerwald with each cycle comprising flowing a first precursor, flowing a second precursor, and performing treatments on the first precursor and the second precursor, as taught by Cooper so as to improve the ALD process of the metal layer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9, and 11-20 of U.S. Patent No. 11,211,244. 
Claim 1 of the instant application corresponds with claim 1 of the ‘244 patent.
Claim 2 of the instant application corresponds with claim 2 of the ‘244 patent.
Claim 3 of the instant application corresponds with claim 1 of the ‘244 patent.
Claim 4 of the instant application corresponds with claim 1 of the ‘244 patent.
Claim 5 of the instant application corresponds with claim 5 of the ‘244 patent.
Claim 6 of the instant application corresponds with claims 6-7 of the ‘244 patent.
Claim 7 of the instant application corresponds with claims 6-7 of the ‘244 patent.
Claim 8 of the instant application corresponds with claim 9 of the ‘244 patent.
Claim 9 of the instant application corresponds with claim 6 of the ‘244 patent.
Claim 10 of the instant application corresponds with claim 4 of the ‘244 patent.
Claim 11 of the instant application corresponds with claim 11 of the ‘244 patent.
Claim 12 of the instant application corresponds with claim 12 of the ‘244 patent.
Claim 13 of the instant application corresponds with claim 13 of the ‘244 patent.
Claim 14 of the instant application corresponds with claim 14 of the ‘244 patent.
Claim 15 of the instant application corresponds with claim 15 of the ‘244 patent.
Claim 16 of the instant application corresponds with claim 16 of the ‘244 patent.
Claim 17 of the instant application corresponds with claim 17 of the ‘244 patent.
Claim 18 of the instant application corresponds with claim 18 of the ‘244 patent.
Claim 19 of the instant application corresponds with claims 19-20 of the ‘244 patent.
Claim 20 of the instant application corresponds with claims 19-20 of the ‘244 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812